In a negligence action to recover damages for personal injuries, medical expenses and loss of services, defendant appeals from a judgment of the Supreme Court, Queens County, entered June 12, 1961 after a jury trial, upon a verdict in favor of the plaintiff wife, Susan Klein, in the sum of $30,419.50, and in favor of the plaintiff husband, Meyer Klein, in the sum of $9,928.42. Judgment reversed on the facts and a new trial granted, with costs to abide the event, unless, within 30 days after entry of the order hereon, plaintiff Susan Klein shall stipulate to reduce to $20,000 the verdict in her favor, and plaintiff Meyer Klein shall stipulate to reduce to $5,000 the verdict in his favor, in which event the judgment, as so reduced, is affirmed, without costs. In our opinion, the verdict as to each plaintiff was excessive. Beldock, P. J., Ughetta, Brennan, Rabin and Hopkins, JJ., concur.